Connor, J.,
concurring:
Is property owned by or belonging to the State of North Carolina subject to taxation by the county, city, or town in which such property is located ?
This is the question presented by this appeal. The answer is found in section 5 of Article V of the Constitution of North Carolina, which is as follows:
“Property belonging to the State or to municipal corporations shall be exempt from taxation.”
There is no ambiguity in this language. Its meaning is plain. The language is clear and is not subject to judicial construction in order that a policy with respect to taxation in conflict with its provisions may be sustained. Property belonging to the State is exempt from taxation, because of its ownership, without regard to the purpose for which it was acquired or for which it is owned by the State.
*689I do not tbink tbat the suggestion that the interpretation of section 5 of Article Y of the Constitution in the opinion of this Court in Andrews v. Clay County, 200 N. C., 280, is obiter dicta, can be successfully maintained. The decision in that case was not overruled in Board of Financial Control v. Henderson County, 208 N. C., 569, or in Benson v. Johnston County, 209 N. C., 751, nor was the interpretation of section 5 of Article Y of the Constitution in the opinion in that case disapproved by this Court. The cases were distinguished, whether rightly so or not, need not now be discussed.
I concur in the opinion of the Court in the instant case that the judgment of the Superior Court should be affirmed.